DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 04/14/2022 has been entered:
Claim 1 – 5, 7 – 9 and 21 – 26 remain pending in the application;
Claim 1, 21 and are amended.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, Harry K. Ahn, on 08/10/2022. See detail in Interview Summary PTO-413B. 
The amendment put independent claim 1 and 21 in the condition of allowance and absolves the 112(a)/(b) issues noted in the claim 1, 8, 21 and 24 submitted on 04/14/2022.

The application has been amended as: 
Amended claim 1 and 21 with the following:
In claim 1 line 9, amend the limitation “a non-cutting probing tool” to “a probing tool”;
In claim 21 line 3, amend the limitation “a surgical cutting tool” to “a cutting tool”;
In claim 21 lines 6 – 7, amend the limitation “a non-cutting probing” to “a probe”.

Cancel claim 8 and 24.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/157,444, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The present claim 1 – 5, 7, 9, 21 – 23, 25 and 26 are directed to method for determining an extent of matter removed, more specifically independent claim 1 recites limitations “acquiring an initial representation of a targeted anatomical structure … removing matter from the targeted anatomical structure with a cutting tool; after removing the matter with the cutting tool, navigating an instrument other than the cutting tool within the targeted anatomical structure … recording the relative position of the tip and shaft of the instrument within the targeted anatomical structure to determine a final representation of the targeted anatomical structure; determining the extent of matter removed from the targeted anatomical structure by comparing the initial representation of the targeted anatomical structure with the final representation of the targeted anatomical structure”. In dependent claim 21 recites similar features as: “after the matter has been removed, navigating within the targeted anatomical structure a probe including a tracking array, which is different from the cutting tool; recording a relative position of both a tip and shaft of the probe within the targeted anatomical structure via the tracking array as the probe is navigated within the targeted anatomical structure; determining the extent of matter removed from the targeted anatomical structure based on the record positions of not just the tip but also the shaft of the probe”. However the parent application 15/157,444 fails to provide adequate written description support for the above limitations.
Thus, claim 1, 21 and all corresponding dependent claims 2 – 5, 7, 9, 22, 23, 25 and 26 are not entitled to the benefit of the filing date of the prior application 15/157,444.
The effective filing date of claim 1 – 5, 7, 9, 21 – 23, 25 and 26 are set as the filing date 05/31/2017 of present application.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the cited prior arts Kostrzewski and Lueth in combination teaches a method of determining an extent of matter removed. Kostrzewski in view of Lueth teaches the steps of acquiring an initial representation of a target anatomical structure; removing matter; navigating an instrument to measure the current representation of the targeted anatomical structure and then determining the extent of matter removed. However, the prior arts collectively neither teach nor fairly well suggest “after removing the matter with the cutting tool, navigating an instrument other than the cutting tool within the targeted anatomical structure;” “recording the relative position of the tip and shaft of the instrument within the targeted anatomical structure to determine a final representation of the targeted anatomical structure” and “wherein the final representation of the targeted anatomical structure is determined by recording a path travelled by the shaft and the tip of the instrument in the intervertebral space after removing the matter” in combination with the other features recited in independent claim 1.

Regarding independent claim 21, the cited prior arts Kostrzewski and Lueth in combination teaches a method of determining an extent of matter removed. Kostrzewski in view of Lueth teaches the steps of acquiring an initial representation of a target anatomical structure; removing matter; navigating an instrument to measure the current representation of the targeted anatomical structure and then determining the extent of matter removed. However, the prior arts collectively neither teach nor fairly well suggest “after the matter has been removed, navigating within the targeted anatomical structure a probe including a tracking array, which is different from the cutting tool; recording a relative position of both a tip and shaft of the probe within the targeted anatomical structure via the tracking array as the probe is navigated within the targeted anatomical structure; determining the extent of matter removed from the targeted anatomical structure based on the record positions of not just the tip but also the shaft of the probe” in combination with the other features recited in independent claim 21.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luth et al. (US 2004/0157188 A1; published on 08/12/2004) teach a method of tracking the removing of material via tracking array.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793